 



Exhibit 10(i)

SECOND AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
PCS NITROGEN FERTILIZER, L.P.

          This Second Amendment (“Amendment”) to the Agreement of Limited
Partnership dated March 3, 1992, among Arcadian Corporation, a Delaware
corporation (“Arcadian”), as the General Partner, Mark S. Flynn, as the
Organizational Limited Partner, and Arcadian Partners, L.P., a Delaware limited
partnership (“Arcadian Partners”), as the Limited Partner, as amended by
Amendment to Limited Partnership Agreement dated March 6, 1997, between PCS
Nitrogen, Inc., a Delaware corporation (“Nitrogen”), as successor to Arcadian,
and Arcadian Partners (such Agreement of Limited Partnership, as so amended,
being referred to as the “Agreement”), is made this 15th day of December 2002
between PCS Nitrogen Fertilizer Operations, Inc., a Delaware corporation
(“Operations”), as successor to Nitrogen, and PCS LP, Inc., a Delaware
corporation (“PCS LP,” and together with Operations, “Partners”), as successor
to Arcadian Partners.

          WHEREAS, PCS LP desires to convert, and Operations desires to have PCS
LP convert, a portion of PCS LP’s limited partnership interest in PCS Nitrogen
Fertilizer, L.P., a Delaware limited partnership (“Partnership”), into a general
partnership interest in the Partnership; and

          WHEREAS, upon such conversion, PCS LP will have both a 69% general
partnership interest and a 29.9899% limited partnership interest and will be
both a general partner and the sole limited partner of the Partnership;

          NOW, THEREFORE, effective as of the date of this Amendment, the
Partners hereby agree to amend the Agreement as follows:



1.        Definition of General Partner.   The definition of “General Partner”
in Article II of the Agreement is amended to read in its entirety as follows:



       "General Partner” means the Company (and its successors) or PCS LP, Inc.,
a Delaware corporation, or both, as the case may be, as general partners of the
Partnership.



2.        General Partner Equity Value.   The defined term “General Partner
Equity Value” in Article II of the Agreement is deleted.   3.        Definition
of Limited Partner.   The definition of “Limited Partner” in Article II of the
Agreement is amended to read in its entirety as follows:



       "Limited Partner” means PCS LP, Inc., a Delaware corporation, as
successor to the Investor Partnership.



4.        Limited Partner Equity Value.   The defined term “Limited Partner
Equity Value” in Article II of the Agreement is deleted.

 



--------------------------------------------------------------------------------



 





5.        Partner Equity Value.   The following defined term is added in
alphabetical order to Article II of the Agreement:



       "Partner Equity Value” means, as of the date of any such determination,
the fair market value of the respective Partnership Interests of the Partners,
as determined by the General Partner using any reasonable method of valuation.



6.        Definition of Partnership Interest.   The definition of “Partnership
Interest” in Article II of the Agreement is amended to read in its entirety as
follows:



       "Partnership Interest” means the interest of a Partner in the Partnership
(including, in the case of a Partner that is both a General Partner and a
Limited Partner, both its general partnership interest and its limited
partnership interest).



7.        Definition of Percentage Interest.   The definition of “Percentage
Interest” in Article II of the Agreement is amended to read in its entirety as
follows:



       "Percentage Interest” means, as of the date of any such determination,
(a) as to the Company and its successors, 1.0101% as a General Partner and
(b) as to PCS LP, Inc., a Delaware corporation, 69% as a General Partner and
29.9899% as the Limited Partner.



8.        Definition of Unrealized Gain.   The definition of “Unrealized Gain”
in Article II of the Agreement is amended to read in its entirety as follows:



       "Unrealized Gain” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the fair market
value of such property as of such date over (b) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 4.6(d) as of such date). In determining such Unrealized Gain, the
aggregate cash amount and fair market value of all Partnership assets (including
cash and cash equivalents) shall be determined by the General Partner using any
reasonable method of valuation; provided, however, that the General Partner, in
arriving at such valuation, must take fully into account the Partner Equity
Values at such time. The General Partner shall allocate such aggregate value
among the assets of the Partnership (in such manner as it determines in its sole
discretion to be reasonable) to arrive at a fair market value for individual
properties.

-2-



--------------------------------------------------------------------------------



 





9.        Definition of Unrealized Loss.   The definition of “Unrealized Loss”
in Article II of the Agreement is amended to read in its entirety as follows:



       "Unrealized Loss” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the Carrying Value
of such property as of such date (prior to any adjustment to be made pursuant to
Section 4.6(d) as of such date) over (b) the fair market value of such property
as of such date. In determining such Unrealized Loss, the aggregate cash amount
and fair market value of all Partnership assets (including cash and cash
equivalents) shall be determined by the General Partner using any reasonable
method of valuation; provided, however, that the General Partner, in arriving at
such valuation, must take fully into account the Partner Equity Values at such
time. The General Partner shall allocate such aggregate value among the assets
of the Partnership (in such manner as it determines in its sole discretion to be
reasonable) to arrive at a fair market value for individual properties.

          Except as set forth in paragraphs 1-9 above, all provisions of the
Agreement shall remain in full force and effect.

          IN WITNESS WHEREOF, Operations and PCS LP have caused this Amendment
to be duly executed and delivered by their respective representatives as of this
15th day of December 2002.

              PCS NITROGEN FERTILIZER OPERATIONS, INC.                        
By:   /s/ James F. Dietz


--------------------------------------------------------------------------------

        James F. Dietz
President                         PCS LP, INC.                         By:   /s/
James F. Dietz


--------------------------------------------------------------------------------

        James F. Dietz
President

-3-